Citation Nr: 0113073	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to permanency of a total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included the issue of 
entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD).  However, in a written 
statement dated in February 2001, the veteran stated that he 
wished for his appeal to be focused on the issue of whether 
his total rating based on unemployability should be 
determined to be total and permanent.  The fact that the 
veteran intended to withdraw the issue of entitlement to an 
increased rating for PTSD from his appeal is further 
confirmed by his representative who, in a brief dated in 
April 2001, indicated that the veteran had withdrawn the 
issue of entitlement to an evaluation in excess of 70 percent 
for PTSD in a February 2001 statement in support of his 
claim.  The Board therefore finds that this issue has been 
withdrawn and is no longer a subject for current appellate 
consideration.  38 C.F.R. § 20.204(b) (2000).

As will be shown more fully below, while the Board 
acknowledges the new notice and development provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A) (VCAA), it finds that any action required under the 
new guidelines has essentially been accomplished, and that 
remand under the VCAA for further development is unnecessary.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the regional office 
(RO) granted a total disability rating based on individual 
unemployability due to the veteran's service-connected PTSD 
and major depression.

2.  The competent evidence does not show that the veteran's 
service-connected disability is reasonably certain to 
continue to produce total disability throughout his lifetime 
or that the probability of permanent improvement under 
treatment is remote.


CONCLUSION OF LAW

The criteria for a determination of permanency of the total 
disability rating based on individual unemployability have 
not been met.  38 C.F.R. § 3.340(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As was alluded to above, the Board finds that this case had 
already been developed within the guidelines established by 
the recently enacted VCAA.  In this regard, while the 
veteran's representative has requested a Department of 
Veterans Affairs (VA) examination and opinion on permanency 
under the Act, the Board notes that such an examination and 
opinion has already been obtained.  In addition, there is no 
indication in the record that there are any outstanding 
relevant treatment records or medical reports from any source 
that are not currently of record.  Moreover, the Board finds 
that the veteran has clearly been placed on notice of the 
evidence and criteria necessary to warrant entitlement to 
permanency of the total disability rating, and that remand 
for further notice or any other development would be an 
unnecessary waste of appellate time and resources.

In a November 1998 rating decision, the RO found the veteran 
to be totally disabled due to his service-connected 
disability from August 14, 1997. However, in that decision, 
the RO did not conclude the total rating was permanent in 
nature.

The regulations provide that a total disability rating will 
be assigned when there exists any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  38 C.F.R. § 3.340(a) 
(2000).

Under 38 C.F.R. § 3.340(b), permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  Thus, for the appellant to be considered 
permanently and totally disabled, his service-connected 
disabilities must be reasonably certain to continue without 
substantial improvement for the remainder of his life.

The record reflects that the appellant was born in 1949, is 
currently 51 years of age, and has a high school education.  
The appellant is service connected for PTSD and major 
depression, which is rated as 70 percent disabling, effective 
from August 14, 1997, with the exception of a temporary 100 
percent rating assigned for a hospitalization in 1998.

The appellant contends that his total disability rating 
should be permanent, as his PTSD and major depression upon 
which the total rating is based are permanent in nature.  He 
further emphasizes that vocational rehabilitation specialists 
have found him to be currently unfit for vocational 
rehabilitation.

Initially, the Board notes that the appellant's service-
connected disability does not have a rating that has 
continued for a long period at the same level (5 years or 
more).  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) 
that set specific evidentiary guidelines for reductions of 
such ratings are not applicable.  38 C.F.R. § 3.344(c) 
(2000).

October 1997 VA PTSD and general medical examinations reflect 
that the veteran continued to be fairly depressed and had 
suicidal ideation.  It was also noted that he had last been 
employed for a transport company during the Christmas season 
in 1996 and 1997, but was fired in January 1997 for having a 
gun in his possession.  He reported problems with mood swings 
and anger.  The VA PTSD examiner assigned a global assessment 
of functioning (GAF) scale score of 50.

VA psychological examination in November 1997 revealed that 
the veteran was experiencing symptoms of PTSD and significant 
levels of depression as secondary to PTSD.  The PTSD 
symptoms, including problems with anger and social 
withdrawal, were found to impair his social and occupational 
functioning, and it was indicated that the veteran's then-
current level of symptomatology prevented him from 
maintaining employment.  A GAF of 40 was assigned.  This was 
based on moderate levels of PTSD and depression, and 
significant impairment in social and occupational 
functioning.

A VA hospital summary from February 1998 reflects that the 
veteran had a full range of PTSD symptoms.  

VA outpatient records for the period of July 1998 to May 1999 
reflect periodic treatment for the veteran's service-
connected disability.  

A May 1999 VA vocational rehabilitation report reflects the 
opinion that the veteran needed to develop better 
social/people skills, although it was indicated that there 
were occupations that one can do without much public 
interaction.  It was also noted that the veteran did not have 
any physical limitations, however, employment opportunities 
were stated to be limited because of his location in a rural 
area.  Participation in an adult literacy program was 
recommended.  Participation in some form was short-term 
training program was also advised.

A June 1999 VA vocational rehabilitation report reflects that 
the veteran was found to have a serious employment handicap 
because of this service-connected disability, and that it was 
not reasonably feasible for him to complete a vocational 
rehabilitation plan without first addressing and correcting 
his drug problem.  His case was placed in interrupt status.

VA outpatient records for the period of June 1999 to February 
2000 reflect additional periodic treatment for the veteran's 
service-connected disability.

VA PTSD examination in March 2000 revealed the veteran's 
report of his participation in a PTSD group.  He reportedly 
had not had any employment since his firing from a transport 
company for possession of a gun.  He admitted to all of the 
regular PTSD factors and he exhibited depressed affect and 
mood with poor concentration.  The veteran was assigned a GAF 
of 45.

VA outpatient records from March to June 2000 indicate 
additional periodic treatment for PTSD.  In late April 2000, 
he was assigned a GAF of 45, and then several days later, a 
GAF of 60.  In the middle of May 2000, he was again assigned 
a GAF of 60, and in June 2000, a GAF of 65.  In June 2000, an 
entry reflects that the veteran had requested a letter that 
stated that he was stable and could participate in school and 
pursuing employment.  This request was reportedly prompted by 
his vocational rehabilitation counselor.  

A VA vocational rehabilitation notice in June 2000 indicates 
that the veteran's service-connected disability posed 
limitations which interfered with an ability to obtain or 
maintain employment.  It was further indicated that the 
veteran did not have reasonably developed skills which would 
enable him to obtain suitable employment and that due to the 
limitations imposed by the veteran's service-connected 
disability and lack of reasonably developed skills, the 
veteran was found to have an employment handicap.  Thus, 
employment services were not considered to be indicated at 
this time.  It was also found that the veteran was in need of 
training in order to achieve the reasonably developed skills 
which were necessary to for him to enter an employment 
program or secure suitable employment, and there was a 
determination of a serious employment handicap.  In summary, 
it was determined that achievement of a vocational goal was 
not reasonably feasible due to limitations imposed by the 
service-connected disability and need for ongoing treatment.

An August 2000 vocational rehabilitation notice informed the 
veteran that he was being denied participation in a 
vocational rehabilitation program.  It was further indicated 
that this determination was based on his service-connected 
disability of PTSD and limitations associated with it and 
coupled with the lack of reasonably developed skills, and 
that it was not reasonably feasible for him to benefit from 
vocational rehabilitation at this time.  The notice also 
advised the veteran that if he believed at some future date 
that his circumstances had improved enough to let him take 
part in this program, he could reapply by submitting an 
appropriate application.

VA PTSD examination in September 2000 revealed that the 
veteran was not currently employed and had not been employed 
for some time.  Mental examination revealed that memory was 
intact, and that there was no evidence of impairment of 
thought process or delusions.  He did report auditory 
hallucinations, and it was noted that he continued to meet 
all the criteria for a diagnosis of PTSD.  Although it was 
believed that testing indicated that the veteran might be 
reporting exaggerated symptomatology, it was still noted that 
the results were indicative of significant PTSD.

In regard to his unemployability, the September 2000 examiner 
did not think that he was employable at the present time.  
While it was always difficult to predict the future course of 
an illness, it was the examiner's opinion that the veteran 
could improve with treatment.  He believed that this was 
evidenced by the fact that the record showed some improvement 
in the form of increased GAF scores.  With continued 
treatment, the examiner opined that it was likely that the 
veteran could be employable in the future, but that in order 
to reach this point, it was likely that relatively long-term 
treatment would be needed.  In summary, the September 2000 
examiner concluded that the veteran was experiencing PTSD, 
depression, and alcohol and cannabis dependence, and that in 
his opinion, his unemployability was likely not to be a 
permanent condition with appropriate treatment.  The examiner 
further commented that the record indicated some improvement 
relatively recently and a GAF of 50 was assigned.

As was noted previously, for a permanent rating, the evidence 
must show that the service-connected disability on which a 
total disability rating is based is reasonably certain to 
continue throughout the life of the disabled person and the 
probability of improvement under treatment is remote.  Here, 
neither of these elements has been met.  More specifically, 
although the evidence certainly supports current entitlement 
to a total rating based on individual employability (as 
demonstrated by vocational rehabilitation reports that find 
that it is not reasonably feasible for the veteran to benefit 
from vocational rehabilitation at this time), to find 
entitlement to a permanent rating, the record must not just 
demonstrate current entitlement to a total rating, but that 
such total disability rating is reasonably certain to 
continue throughout the veteran's life.  In this regard, the 
opinion of the September 2000 examiner squarely addresses 
this issue and finds that permanency is not reasonably 
certain to continue.  In fact, the examiner states that the 
veteran's service-connected disability could improve with 
treatment, and that he believed that this was evidenced by 
the fact that the record indicated some improvement in the 
form of increased GAF scores.

Accordingly, the Board finds that record on appeal does not 
support a finding that the appellant's disability although 
currently deemed total is permanently totally disabling in 
nature.


ORDER

Permanence of total rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

